Exhibit Certification Pursuant to 18 U.S.C. Section1350, I, Donald G. DeBuck, Vice President and Chief Financial Officer of Computer Sciences Corporation (the Company), hereby certify that: (1)The Company’s Annual Report on Form 10-K for the year ended March28, 2008 (the Report) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 27, 2008 /s/Donald G. DeBuck Donald G. DeBuck Vice President and Chief Financial Officer
